SUBSIDIARIES OF SOURCE INTERLINK COMPANIES, INC. Company Name Jurisdiction of Organization Source Interlink Media, LLC Delaware Alliance Entertainment, LLC Delaware Source Home Entertainment,Inc. Delaware Source Interlink Magazines, LLC Delaware Source Interlink Distribution, LLC. Delaware Source-Chestnut Display Systems,Inc. Delaware Source-Yeager Industries,Inc. Delaware SourceFixture Company Delaware RDS Logistics, LLC. Delaware Source Interlink International,Inc. Delaware Source Interlink Retail Services, LLC Delaware Motor Trend Auto Shows, Inc. Delaware Automotive.com, Inc. Delaware The Source-Canada Corp. Ontario International Periodical Distributors,Inc. Nevada David E. Young,Inc. New York Source Interlink Canada,Inc. British Columbia Source-SCN Services, LLC. Delaware Source Mid-Atlantic News, LLC. Delaware AEC Direct,Inc. Delaware Directtou,Inc. Delaware Enthusiast Media Subscription Company, Inc. Delaware The Virtual Flyshop, Inc. Delaware Go Lo Entertainment, Inc. Delaware Canoe & Kayak, Inc. Delaware Source Interlink Manufacturing, LLC Delaware The Interlink Companies, Inc. Delaware
